           Case 5:20-cv-00189 Document 1 Filed 02/18/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION
Shandrece Ussery                       §
                                       §
                                       §    Civil Action No.
                                       §
v                                      §          5:20-cv-189
                                       §
                                       §
                                       §
ProCollect, Inc.                       §
                                       §

                        Plaintiff’s Original Complaint

                         ___________________________


Introduction

    1. The Fair Debt Collection Practices Ac t was enacted to stop debt
      collectors from harassing, abusing, and making misrepresentations to
      and about consumers. Congress found that these practices led to the
      job loss, the number of personal bankruptcies, invasions of privacy,
      and marital disharmony.

    2. When a consumer disputes a debt a debt collector is required to
      update its reporting to reflect that dispute. A failu re to update the
      reporting misstates the character of the debt in violation of 15 U.S.C.
      § 1692e(2)(A) and is itself a violation of the FDCPA 15 U.S.C. §§
      1692e(8) and e(10).

    3. Plaintiff files this action for Defendant ’s violation of the FDCPA and
      seeks actual damages, statutory damages, attorney’s fees, and costs.
            Case 5:20-cv-00189 Document 1 Filed 02/18/20 Page 2 of 8




Jurisdiction & Venue

  4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28
        U.S.C. § 1331.

  5. Supplemental jurisdiction for Plaintiff’s state law claims arises under
        15 U.S.C. § 1367.

  6. Venue is proper in this district a nd division pursuant to 28 U.S.C. §
        1391(b) as a substantial part of the events or omissions giving rise to
        Plaintiff’s claims occurred here.


Parties

  7. Plaintiff, Shandrece Ussery, is a natural person who resides in and
        has resided in Seguin, Guadalupe County, Texas at all times relevant
        to this action.

  8. Defendant, ProCollect, Inc., is a Texas corporation whose mailing
        address is 12170 Abrams Rd, Ste 100 Dallas, Texas 75243. It may be
        served with process via its registered agent John W. Bowditch at
        8150 N. Central Expy Suite 500 Dallas, Tx 75206.

  9. ProCollect is a third party debt collector and maintains a third party
        debt collection bond (No. 69813436) on file with the Texas Secretary
        of State.


Facts

  10. ProCollect regularly collects, and attempts to collect, defaulted
        debts which were incurred, or alleged to have been incurred, for
       Case 5:20-cv-00189 Document 1 Filed 02/18/20 Page 3 of 8




  personal, family, or household purposes on behalf of others using the
  U.S. Mail, telephone, and internet.

11. The principal purpose of ProCollect is the collection of such debts.

12. The Debt is a defaulted debt that was used for personal, family, and
  household purposes (the “Debt”).

13. On or about June 2018 while visiting Houston a thief broke into
  Ussery’s car.

14. While her car was not tampered with, the thief left with something
  more valuable than the contents of the car.

15. The thief left with Ussery’s expired State of Texas identification
  card and, based on the state of her belongings, photos of Ussery’s
  birth certificate and social security card.

16. Unknown to her, the thief used Ussery’s identity to lease an
  apartment in Houston.

17. The identity thief resided in the apartment but did not keep up with
  the rent and was eventually evicted.

18. The apartment complex sen t the past due account to collections.

19. Ussery learned her identity was stolen when searching for an
  apartment for lease in San Antonio. She could not qualify because a
  broken lease was reported on her credit report. She had never before
  leased an apartment and could not have broken a lease.
       Case 5:20-cv-00189 Document 1 Filed 02/18/20 Page 4 of 8




20. On September 13, 2019 she made a police report to the Houston
  Police Department.

21. A week later she drove to Houston and purchased a copy of her
  police report.

22. In order to start cleaning up the mess the thief made of her credit
  report, Ussery put together a dispute package including her po lice
  report, proof of her residence in Guadalupe County, and other
  materials substantiating her claim of identity theft.

23. She received her Experian credit report and found t wo leases taken
  out by the thief in her name.

24. ProCollect was reporting one of the leases negatively on her credit
  report.

25. She called ProCollect and told them about what had happened and
  that the account should not be on her report.

26. In response, ProCollect sent her a letter containing a copy of the
  lease agreement with the identity thief’s forgery of Ussery’s
  signature.

27. She responded to the letter by sending her dispute package via
  certified mail.

28. The account continued to appear on her report and was not marked
  disputed.
                   Case 5:20-cv-00189 Document 1 Filed 02/18/20 Page 5 of 8




     29. She called ProCollect every week to check the status and was told
           that her dispute was still “in processing.”

     30. ProCollect sent Ussery a “cancellation letter” dated December 27 ,
           2019.

     31. The account continued to appear on her c redit report and was not
           marked disputed, so in January 2020, Ussery drove to Houston to
           visit the complex and speak with the manager.

     32. After explaining what happened and showing the manager her
           documentation, the manager told her that she did not look like the
           person who took out the lease. The manager agreed to recall the
           account from ProCollect and stop all collection efforts .

     33. Following this, Ussery requested a rental hist ory report from
           Experian.

     34. In a report dated January 29, 2 020 Experian Rent Bureau continued
           to report the debt as due an owing. The report does not reflect the
           account as disputed.

     35. According to Experian a report should be updated in 30 days. 1

     36. ProCollect failed to mark Ussery’s account as disputed.

     37. ProCollect’s December 27, 2019 representation that it ha d requested
           the account be removed from the credit bureaus was false.



1
  h ttp s: // ww w.ex p er i an .c o m /b lo g s/ as k - ex p er ian /h o w - lo n g - it- tak e s- fo r - 0 - b alan c e - to - sh o w - in -
y o u r - rep o rt /
         Case 5:20-cv-00189 Document 1 Filed 02/18/20 Page 6 of 8




First Cause of Action – Fair Debt Collection Practices Act

  38. ProCollect is a debt collector as defined by 15 U.S.C. § 1692a(6).

  39. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

  40. Ussery is a consumer as defined by 15 U.S.C. § 1692a( 3).

  41. The December 27, 2019 letter is a communication as defined by 15
     U.S.C. § 1692a( 2).

  42. ProCollect’s credit reporting is a communication as defined by 15
     U.S.C. § 1692a(2).

  43. ProCollect violated the FDCPA in that it:

        a. Misrepresented the character, amount, or status of a debt in
          violation of 15 U.S.C. § 1692e(2)(A);

        b. Failed to mark a disputed debt as disputed in violation of 15
          U.S.C. § 1692e(8); and

        c. Made a false representation in the course of collecting a debt in
          violation of 15 U.S.C. § 1692e(10).


Second Cause of Action –Texas Finance Code Chapter 392

  44. Ussery is a consumer as defined by Tex. Fin. Code § 392.001(1).

  45. The Debt is a consumer debt as defined by Tex. Fin. Code §
     392.001(2).
          Case 5:20-cv-00189 Document 1 Filed 02/18/20 Page 7 of 8




  46. ProCollect is a third-party debt collector as defined by Tex. Fin.
     Code § 392.001(7).

  47. Credit reporting is as act of debt collection as defined by Tex. Fin.
     Code § 392.001(5).

  48. ProCollect violated Chapter 392 of the Texas Finance Code in that it
     failed to cease its reporting and verify the debt upon receipt of
     Ussery’s dispute as required by Section 202.


Jury Demand

  49. Plaintiff demands this case be tried before a jury.


Prayer for Relief

Plaintiff prays, that this Court enter judgment against Defendant and in
favor of Plaintiff for:
  a. Actual damages per 15 U.S.C. § 1692 k(a)(1);
  b. Statutory damages per 15 U.S.C. § 1692k(a)(2);
  c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. § 1692
     k(a)(3);
  d. Actual damages per Tex. Fin. Code § 392.403(a)(2);
  e. Statutory damages per Tex. Fin. Code § 393.403(e); and
  f. Attorney’s fees, costs, and litigation expenses per Tex. Fin. Code §
     392.403(b).

Dated: February 18, 2020           Respectfully Submitted,

                                   /s/William M. Clanton
                                   William M. Clanton
                                   Texas Bar No. 24049436
Case 5:20-cv-00189 Document 1 Filed 02/18/20 Page 8 of 8




                         Law Office of Bill Clanton, P.C.
                         926 Chulie Dr.
                         San Antonio, Texas 78216
                         210 226 0800
                         210 338 8660 fax
                         bill@clantonlawoffice.com
